Opinion issued April
30, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00210-CV
———————————
In re Melissa Skillern,Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

MEMORANDUM OPINION
          Relator, Melissa Skillern, petitioned for writ of mandamus
asking that we vacate the trial court’s order denying her notice of nonsuit and
denying her motion to reconsider the nonsuit. 
Skillern further asks that this Court order the trial court to nonsuit
the underlying proceeding, a suit affecting the parent-child relationship.[1]
          We
deny the petition for writ of mandamus.  Any
pending motions are dismissed as moot.
PER CURIAM
 
Panel consists of Justices Keyes, Bland, and Sharp.
 




[1]           The underlying case is In re A.L.B.S, No. 11-DCV-189279 (387th
Dist. Ct., Fort Bend Cnty., Tex.), the Honorable Robert Kern, presiding.